[Cite as State v. Buckway, 2014-Ohio-3715.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100591




                                     STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                               DEWANNA BUCKWAY
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED



                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-13-574908-C

        BEFORE: S. Gallagher, P.J., Blackmon, J., and McCormack, J.

        RELEASED AND JOURNALIZED: August 28, 2014
ATTORNEY FOR APPELLANT

Allison S. Breneman
1220 West 6th Street
Suite 303
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Karrie D. Howard
Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, P.J.:

       {¶1} Defendant Dewanna Buckway appeals from her six-month sentence imposed

upon her guilty plea to obstructing justice in violation of R.C. 2921.32(A)(4), a felony of

the fifth degree, as agreed to in a plea deal. For the following reasons, we affirm.

       {¶2} Buckway was accused of intimidating a witness from testifying. Neither

Buckway’s nor the state’s brief elaborates on her crime. Buckway pleaded guilty to

obstructing justice; however, at the November 2012 sentencing hearing, it was noted that

Buckway was convicted of the misdemeanor aggravated trespass in violation of R.C.

2911.211 in December 2011.            As a result, the trial court sentenced Buckway to a

six-month term of imprisonment in the underlying case. Buckway timely appealed,

solely claiming that her sentence was contrary to R.C. 2929.13(B)(1), which mandated the

court to impose community control sanctions rather than a prison term.1 We find no

merit to Buckway’s sole assignment of error.

       {¶3} R.C. 2929.13(B)(1)(a) provides that if an offender, such as Buckway, pleads

guilty to a felony of the fifth degree that is not an offense of violence, the trial court shall

sentence that offender to a community control sanction if

       (1) the offender previously has not been convicted of or pleaded guilty to a
       felony offense; (2) the most serious charge against the offender at the time
       of sentencing is a felony of the fourth or fifth degree; (3) if the court made a

       1
         After appealing her sentence, Buckway sought and received judicial release. There is a split
among the districts on whether the judicial release mooted her appeal. State v. Pitts, 6th Dist. Lucas
No. L-05-1212, 2005-Ohio-5461, ¶ 6. We must simply note the issue. In recognition that neither
party advanced arguments addressing the viability of the appeal, we are hesitant to weigh in on that
discussion.
       request[,] [and] the department of rehabilitation and correction * * *
       provided the court with * * * details of one or more community control
       sanctions * * *; and (4) the offender previously has not been convicted of or
       pleaded guilty to a misdemeanor offense of violence that the offender
       committed within two years prior to the offense for which sentence is being
       imposed.

Buckway summarily claims, after briefly reciting the statutory section, that the trial court

was required to impose a community control sanction because all the requirements were

met. Buckway, however, failed to object to the court’s imposing a term of imprisonment

rather than community control sanctions at sentencing and has waived all but plain error.

       {¶4} “Plain errors or defects affecting substantial rights may be noticed although

they were not brought to the attention of the court.” Crim.R. 52(B). “Plain error exists

only if ‘but for the error, the outcome of the trial clearly would have been otherwise,’ and

is applied ‘under exceptional circumstances and only to prevent a manifest miscarriage of

justice.’” State v. Harrison, 122 Ohio St. 3d 512, 2009-Ohio-3547, 912 N.E.2d 1106, ¶

61, quoting State v. Long, 53 Ohio St. 2d 91, 97, 372 N.E.2d 804 (1978). “In order to

prevail on a showing of plain error, a defendant must prove three things: (1) an error, (2)

that is plain, and (3) that affects substantial rights.” State v. Rogers, 2013-Ohio-3235,

994 N.E.2d 499 (8th Dist.) (Stewart, A.J., dissenting), citing Jones v. United States, 527
U.S. 373, 389, 119 S. Ct. 2090, 144 L. Ed. 2d 370 (1999).

       {¶5} In this case, Buckway has not shown that an error occurred with specific

citations as required by App.R. 16(A)(7). In this situation, we cannot determine that her

case is an exceptional circumstance and that our intervention is necessary to prevent the

miscarriage of justice. Further, Buckway was judicially released on January 9, 2014, and
as part of that release, she was subjected to the community control sanctions she seeks on

appeal. In light of the paucity of briefing, we cannot find plain error. Buckway’s sole

assignment of error is overruled.

       {¶6} Buckway’s conviction and the decision of the trial court are affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
TIM McCORMACK, J., CONCUR